DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 4/26/21 has been entered.
The amendment and arguments are sufficient to overcome the 112 rejections.
Applicant’s arguments with regards to the prior art rejections are not persuasive. In particular, with regards to DeAndrade, Applicant asserts that the prior art fails to meet the limitation of “when the change…represents an improvement, modifying…further in the first direction” This is implicit in the deAndrade teaching  of “the operation of the mining device 10 can be varied to again return the rotation speed…to a constant value” In other words, deAndrade describes monitoring the rotation speed and modifying to achieve  a desired speed. In the case of a variation in speed, the parameter is varied to return the speed to a desired value. One of ordinary skill in the art would understand the varying of the parameter to continue until the desired speed is achieved. One of ordinary skill in the art would understand that if the sensed value (i.e. the measured rotation speed) improves but does not reach the desired speed that further modifying the operating parameter would be required.
Similarly, with regards to Sato: an improvement in vibration would continue triggering comparator 20 until the desired vibration level is achieved. Continued triggering of the comparator would continue true values through the AND gate 22 which would continue to output the load control command to further modify the operating parameter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Sato et al. US Patent Number 4,741,577.
Sato describes a method of controlling a mining machine including sensing a value of an indicator of cutting efficiency (e.g. vibration 16/17—fig. 2); comparing the sensed value to a desired value (fig 3 @20); modifying an operating parameter; detecting a change; and modifying further (figs. 4a/4b).
Claim 1, 4 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by US Patent Number 7,934,776 deAndrade.
DeAndrade describes controlling a mining machine including sensing a value of an indication or cutting efficiency ( col. 6 line 15 rate of rotation) and in  response modifying an operating parameter ( col. 6 line 27) as claimed
With regards to claim 4: change in speed of rotation is equivalent to change in oscillation frequency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato in view of US Patent Number 4,968,098 Hirsch et al.
Sato lacks the measurement of strain on a cutting bit.
Hirsch describes measuring strain on  cutting bit ( e.g. fig 3) in addition to measuring vibration for measuring efficiency of cutting. 
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Sato to have measured strain on a cutting bit as claimed, in addition to or in place of measuring vibration since Hirsch teaches that measuring strain achieves the  same purpose.
 
Allowable Subject Matter
Claim 3, 5-8, and 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9,10, and 22-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672